Citation Nr: 1724942	
Decision Date: 06/29/17    Archive Date: 07/10/17

DOCKET NO.  12-26 929	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for a scar, residual of shrapnel wound to left neck.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Prem, Counsel


INTRODUCTION

The Veteran served on active duty from November 1962 to November 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2012 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  This matter was remanded in January 2015 for further development.  


FINDING OF FACT

The Veteran's scar, residual of shrapnel wound to left neck, is not manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or two or three characteristics of disfigurement.  


CONCLUSION OF LAW

The criteria for entitlement to a disability evaluation in excess of 10 percent for the Veteran's service-connected scar, residual of shrapnel wound to left neck, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. Part 4, including § 4.7 and Code 7800 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

In July 2010 and October 2010 letters, the RO satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2016).  The RO notified the Veteran of: information and evidence necessary to substantiate the claim; information and evidence that VA would seek to provide; and information and evidence that he was expected to provide.  The Veteran was informed of the process by which initial disability ratings and effective dates are assigned, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159 (2016).  VA has done everything reasonably possible to assist the Veteran with respect to the claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2016).  Relevant service treatment and other medical records have been associated with the claims file.  The Veteran was given VA examinations in November 2010, May 2012, and September 2015.  The examiners reviewed the claims file (or were otherwise made aware of the Veteran's medical history) in conjunction with the examinations; and they addressed all relevant issues and rating criteria.  

As such, the Board will proceed with consideration of the Veteran's appeal.  


Increased Ratings

Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The analysis in the following decision is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.  

Scars of the face, head, or neck are rated under Diagnostic Code 7800.  The criteria provide for a 10 percent evaluation when there is one characteristic of disfigurement.  A 30 percent evaluation is assigned when there is visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  

There are eight characteristics of disfigurement for purposes of evaluation under § 4.118, as follows: Scar 5 or more inches (in.) (13 or more centimeters (cm.)) in length; scar at least one-quarter in. (0.6 cm.) wide at widest part; surface contour of scar elevated or depressed on palpation; scar adherent to underlying tissue; skin hypo-or hyper-pigmented in an area exceeding six square (sq.) in. (39 sq. cm.); skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding six sq. in. (39 sq. cm.); underlying soft tissue missing in an area exceeding six sq. in. 
(39 sq. cm.); and, skin indurated and inflexible in an area exceeding six sq. in. 
(39 sq. cm.). Id. at Note (1).  Note (5) provides that the characteristic(s) of disfigurement may be caused by one scar or by multiple scars and that the characteristic(s) required to assign a particular evaluation need not be caused by a single scar in order to assign that evaluation.

The Veteran underwent a VA examination in November 2010.  The examiner reviewed the claims file in conjunction with the examination.  The Veteran stated that the scars to his neck, groin, and leg had completely healed without any problems (except that the groin scar caused a slight limp).  Upon examination, it was difficult for the examiner to see any obvious scars of the Veteran's neck.  There was a small, hypopigmented scar that measured 2 mm. x 2 mm.  It was not elevated or depressed.  It was not oozing or draining ulceration.  It was superficial, with no subcutaneous tissue loss.  It was not tender.

The Veteran underwent another VA examination in May 2012.  The Veteran reported that the left neck scar causes pruritis, and that it often has small metallic pieces surfacing at the site.  He reported that the scar was painful.  Upon examination, the scar was not unstable, with frequent loss of covering of the skin.  The scar measured 1 cm. x 1 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no gross distortion or asymmetry of facial features or visible palpable tissue loss.  There was no limitation of function.   

Pursuant to the Board's remand, the Veteran underwent a third VA examination in September 2015.  The examiner reviewed the claims file in conjunction with the examination.  The neck scar was not painful.  It was not unstable, with frequent loss of covering of skin over the scar.  The examiner was unable to visualize the scar in any way.  She therefore measured it at 0 cm. x 0 cm.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no abnormal pigmentation.  It was noted that the left side of neck scar was a disfigurement of the head, face or neck.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  The scar did not impact the Veteran's ability to work.  The examination report was accompanied by a photograph of the scar (VBMS, 10/23/15).  

Analysis

In order to warrant a rating in excess of 10 percent, the Veteran's scar must be manifested by visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips; or, when there are two or three characteristics of disfigurement.  

The Veteran underwent three VA examinations.  None of the criteria for an increased rating were met in any of the three VA examinations.  Moreover, examination of the outpatient treatment records also fails to reveal findings that would warrant a rating in excess of 10 percent.  

In November 2010, the Veteran reported that the scar had healed completely and without any problems.  The examiner found it difficult to see any obvious scars.  Once observed, it was described as small, superficial, and nontender.  

In May 2012, the Veteran reported that the scar was painful.  Upon examination, the scar was not unstable, with frequent loss of covering of the skin.  There was no elevation, depression, adherence to underlying tissue, or missing underlying soft tissue.  There was no gross distortion or asymmetry of facial features or visible palpable tissue loss.  There was no limitation of function.   

Finally, the September 2015 examiner was unable to visualize the scar in any way.  The Board notes that the accompanying photograph fails to reveal a scar that would warrant a rating in excess of 10 percent.

The Board notes that these findings are consistent with the Veteran's own September 2016 statement.  He stated that "the issue was not the scar but the fact that there is retained foreign metal bodies in the shrapnel wound...it will require more than a color photo to show them." (VBMS, 9/7/16).  The Board notes that the sole issue currently on appeal is the scar.  The criteria for evaluating a scar to the head, face, or neck are largely based on the level of visibility/disfigurement of the scar.  The Veteran appears to recognize that the scar would not appear in a photograph (because it is, for the most part, not visible).  

The Board notes that to the extent the Veteran is contending additional disability, in January 2015, the Board adjudicated the issue of entitlement to a higher initial rating for residuals to Muscle Group XXII.  It considered the impact to the muscle group.  It also considered the shrapnel wound residuals in terms of the Veteran's functionality.  It considered orthopedic residuals and neurologic residuals.  These issues are no longer before the Board.  The January 2015 Board decision on that issue is now final.  38 C.F.R. § 20.1100.
  
As the preponderance of the evidence is against this claim, the benefit-of-the-doubt doctrine does not apply, and the claim for an increased rating for scar, residual of shrapnel wound to left neck is denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App 49, 56-58 (1990).


ORDER

A rating in excess of 10 percent for a scar, residual of shrapnel wound to left neck, is denied.




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


